                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


JAKE GEYER WATERMAN,                          )
                                              )
      Plaintiff,                              )
                                              )
                   v.                         ) 2:19-cv-00032-JDL
                                              )
PAUL G. WHITE INTERIOR                        )
SOLUTIONS,                                    )
                                              )
                                              )
      Defendant.                              )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE
      The United States Magistrate Judge, John H. Rich III, filed his Recommended

Decision (ECF No. 6) with the Court on February 26, 2019, pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2019) and Fed. R. Civ. P. 72(b), regarding the preliminary review

of Plaintiff Jake Geyer Waterman’s Complaint (ECF No. 1) under 28 U.S.C.A. §

1915(e)(2)(B). The time within which to file objections has expired, and no objections

have been filed. The Magistrate Judge provided notice that a party’s failure to object

would waive the right to de novo review and appeal. Having reviewed and considered

the Magistrate Judge’s Recommended Decision, I concur with the Magistrate Judge’s

conclusions as set forth in his Recommended Decision.

      It is therefore ORDERED that the Recommended Decision (ECF No. 6) of the

Magistrate Judge is hereby ACCEPTED and the deadline for service of the

complaint is ENLARGED to 90 days from this date.
    SO ORDERED.

    Dated this 18th day of April, 2019.

                                                 /s/ Jon D. Levy
                                          CHIEF U.S. DISTRICT JUDGE




                                    2 
 
